 
 
Exhibit 10.1

 
VENUS BEAUTY SUPPLY, INC.


REPURCHASE AGREEMENT




This Agreement is entered into as of August 16, 2005 by and between Venus Beauty
Supply, Inc., a Florida corporation (the “Company”), and Panetta Partners Ltd.,
a Colorado limited partnership (“Shareholder”).


RECITALS


A.      Shareholder owns 2,000,000 shares of common stock, $.001 par value per
share, of the Company (the “Old Common Stock”) of which Shareholder owns
2,000,000 shares as of the date hereof.
 
B.      The Company is entering into Purchase Agreements of even date herewith
pursuant to which several investors (the “Investors”) are purchasing from the
Company an aggregate of up to 6,000,000 shares of the Company’s common stock
(after giving effect to a 35.28 stock split, the “New Common Stock”) and
warrants to purchase up to an additional 900,000 shares of New Common Stock
(“Warrants”) to provide funds for an acquisition of Fermavir Research, Inc., a
Delaware corporation.
 
C.      The Investors are willing to purchase shares of New Common Stock and
Warrants (collectively the “Securities”) and the shareholders of Fermavir are
willing to exchange shares of Fermavir for shares of New Common Stock if
Shareholder significantly reduces its proportion of ownership in the Company.


AGREEMENTS


In consideration of the foregoing and the other provisions set forth herein, the
parties hereby agree as follows:


1.         PURCHASE


(a)        Subject to the representation and warranties of Shareholder below,
the Company hereby agrees to purchase 1,918,367.34 shares of Old Common Stock
(the “Purchased Shares”) from the Shareholder for the aggregated price of
$750,000 (the “Purchase Price”) as follows:
 

 
(i)
$400,000 out of the proceeds of the sale of the Securities; and
       
(ii)
delivery of a note (the “Note”) payable to the Shareholder in the form annexed
hereto as Exhibit A in the principal amount of $350,000.




(b)        The closing of the purchase shall occur simultaneously with the
closing of the purchase of New Common Stock by the Investors by the Company’s
delivery of the Purchase Price to the Shareholder.


1

--------------------------------------------------------------------------------


 
(c)        This Agreement shall serve as a written instruction of the
Shareholder to the Company to record the transfer of the Purchased Shares to the
Company and, at the Company’s option, the cancellation of the Purchased Shares.


2.         REPRESENTATIONS OF THE SHAREHOLDER 


The Shareholder represents and warrants to the Company as of the date of this
Agreement and as of the date of the Closing as follows:


(a)        Ownership of Stock. Shareholder is the lawful owner of the Purchased
Shares free and clear of all preemptive or similar rights, liens, encumbrances,
restrictions and claims of every kind. Shareholder has full legal right, power
and authority to enter into this Agreement and to sell, assign, transfer and
convey the Purchased Shares so owned by such Shareholder pursuant to this
Agreement and the delivery to the Company of the Purchased Shares by such
Shareholder pursuant to the provisions of this Agree-ment will transfer to
Purchaser valid title thereto, free and clear of all liens, encumbrances,
restrictions and claims of every kind.


(b)        Authority to Execute and Perform Agreement; No Breach. Shareholder
has the full legal right and power and all authority and approval required to
enter into, execute and deliver this Agreement, and to sell, assign, transfer
and convey the Purchased Shares and to perform fully its obligations hereunder.
This Agreement has been duly executed and delivered by such Shareholder and,
assuming due execution and delivery by, and enforceability against, the Company,
constitutes the valid and binding obligation of Shareholder enforceable in
accordance with its terms, subject to the qualifications that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors, and (ii) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). No approval or consent of, or filing with, any governmental or
regulatory body, and no approval or consent of, or filing with, any other person
is required to be obtained by Shareholder or in connection with the execution
and delivery by Shareholder of this Agreement and consummation and performance
by them of the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Shareholder and the consummation of the
transactions contemplated hereby in accordance with the terms and conditions
hereof by Shareholder will not:



 
(i)
knowingly violate, conflict with or result in the breach of any of the material
terms of, or constitute (or with notice or lapse of time or both would
constitute) a material default under, any contract, lease, agreement or other
instrument or obligation to which Shareholder is a party or by or to which any
of the properties and assets of Shareholder may be bound or subject;




 
(ii)
violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which either Shareholder or the
securities, assets, properties or business of Shareholder is bound; or

 
2

--------------------------------------------------------------------------------


 

 
(iii)
knowingly violate any statute, law or regulation.



(c)        Restrictive Agreements. Shareholder is not subject to, or a party to,
mortgage, lien, lease, license, permit, agreement, contract, instrument, law,
rule, ordinance, regulation, order, judgment or decree, or any other restriction
of any kind or character, which would prevent consummation of the transactions
contemplated by this Agreement, compliance by Shareholder with the terms,
conditions and provisions of which would restrict the ability of the Company to
acquire any property or conduct its business as conducted or proposed to be
conducted.


(d)        Broker’s or Finder’s Fees. No agent, broker, person or firm acting on
behalf of the Shareholders is, or will be, entitled to any commission or
broker’s or finder’s fees from any of the parties hereto, or from any person
controlling, controlled by or under common control with any of the parties
hereto, in connection with any of the transactions contemplated by this
Agreement.


3.         COUNTERPARTS


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


4.         AMENDMENT


This Agreement shall not be subject to modification or amendment in any respect,
except by an instrument in writing signed by Shareholder and on behalf of the
Company and approved by its Board of Directors.


5.         GOVERNING LAW


This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to principles of
conflict of laws.


6.         ARBITRATION


Any controversies or claims arising out of or relating to this Agreement shall
be fully and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA Rules”),
conducted by one arbitrator either mutually agreed upon by the parties or chosen
in accordance with the AAA Rules, except that the parties thereto shall have any
right to discovery as would be permitted by the Federal Rules of Civil Procedure
for a period of 90 days following the commencement of such arbitration, and the
arbitrator thereof shall resolve any dispute which arises in connection with
such discovery. Arbitration proceedings shall be conducted in New York, New
York.


7.         NOTICES


All notices, demands or other communications desired or required to be given by
any party to any other party hereto shall be in writing and shall be deemed
effectively given upon (a)
 
3

--------------------------------------------------------------------------------


 
personal delivery to the party to be notified, (b) upon confirmation of receipt
of telecopy or other electronic facsimile transmission, (c) one business day
after deposit with a reputable overnight courier, prepaid for priority overnight
delivery and addressed as set forth in (d), or (d) five days after deposit with
the United States Post Office, postage prepaid, and addressed as follows: (i) if
to Shareholder, to 1275 First Avenue, Suite 296, New York, NY 10021, at the
address and facsimile number of the Company’s then current executive offices;
(ii) if to the Company, at the address and facsimile number of the Company’s
then current executive offices; or (iii) to such other addresses and to the
attention of such other individuals as any party shall have designated to the
other parties by notice given in the foregoing manner.


8.         SEVERABILITY


If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provisions shall be excluded from this Agreement and the
balance of this Agreement shall be interpreted as if such provisions were so
excluded and shall be enforceable in accordance with its terms.


9.         ENTIRE AGREEMENT


This Agreement constitutes the full and entire understanding and agreement of
the parties with respect to the subject matter hereof and supersedes all prior
agreements with respect to the subject matter hereof.




[SIGNATURE PAGE FOLLOWS]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

        VENUS BEAUTY SUPPLY, INC.  
   
   
  By:   /s/ Sarah Boothe  

--------------------------------------------------------------------------------

  Sarah Boothe, President

 

        PANETTA PARTNERS LTD.  
   
   
  By:   /s/ Gabriele M. Cerrone  

--------------------------------------------------------------------------------

 
Gabriele M. Cerrone, Managing Partner

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A


 
NOTE
 
 
6

--------------------------------------------------------------------------------

 
 
 

 